Citation Nr: 0606689	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for migraine headaches 
with dizziness, formerly claimed as Meniere's Disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from December 1992 to May 
1998, and again from March 1999 to February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the assignment of a 
noncompensable rating for Meniere's Disease.  The Board first 
considered this appeal in December 2004 and remanded the 
matter for additional development of the medical record.  In 
an August 2005 rating decision, the RO recharacterized the 
veteran's disability as migraine headaches with dizziness and 
assigned a 30 percent rating.  Because the maximum benefit 
was not granted in the August 2005 increase assigned, the 
issue of entitlement to a higher rating remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the claims folder reveals that all development 
requested by the Board has been performed, but the veteran 
has not been provided with the standard notice advising her 
of her rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Every veteran is entitled to VCAA notice 
and the Board does not have the authority to issue such 
notice.  Therefore, this matter must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA-
compliant notice and perform any all and 
development deemed necessary following 
response from the veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


